Citation Nr: 0608020	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for the post-operative 
residuals of perianal warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1980 
to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                 

The issue of entitlement to service connection for pseudo-
folliculitis and a rash/skin condition is remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The appellant's service-connected post-operative residuals of 
perianal warts are manifested by essentially normal 
examination with complaints of pain, itching, and dampness.  
There is no evidence of recurrence of warts.  


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative 
residuals of perianal warts have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2005 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the November 
2005 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his increased rating 
claim.  The appellant was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 


(2004).  Nevertheless, the Board observes that in regard to 
the issue on appeal, there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
hearing before the Board.  Quartuccio, 16 Vet. App. at 187.  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for the claim for a compensable rating for the post-operative 
residuals of perianal warts.  The discussions in the 
statement of the case and the supplemental statements of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 2002 and August 2005, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claim.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).  

II.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with the 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

By an April 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the post-operative residuals of perianal warts.  At that 
time, the RO assigned a noncompensable rating under 
Diagnostic Code 7805, 


effective from November 13, 1995, for the appellant's 
service-connected post-operative residuals of perianal warts.  
See 38 C.F.R. § 4.118.

In March 1997, the appellant underwent a VA examination.  At 
that time, examination of the anal area revealed a well 
healed anal orifice.  Digital examination was normal, and 
sphincter tone was normal.  There were no rectal lesions 
noted, and no warts were noted.  The skin about the perianal 
area was normal in appearance.  The impression was pruritus 
ani following removal of perianal warts.  

A VA examination was conducted in November 1998.  Upon 
physical examination, it was noted that the skin of the 
appellant's perianal area appeared normal.  There were no 
external hemorrhoids or warts or skin lesions noted in that 
area.  Sphincter tone was good, and there were no rectal 
masses.  No blood was noted.  The examining physician 
reported that because of the appellant's obesity, there was a 
slight dampness in the perianal area, but there was no 
exposed anal mucosa.  The impression was of postoperative 
status, removal of perianal warts.  

By an October 2000 decision, the Board concluded that the 
criteria for a compensable rating for post-operative 
residuals of perianal warts had not been met.  The Board 
based its decision on the findings from the March 1997 and 
November 1998 VA examinations.  

In April 2002, the appellant requested that his service-
connected post-operative residuals of perianal warts be 
reevaluated for a higher rating.

In July 2002, the appellant underwent a VA examination.  At 
that time, he stated that he was not currently troubled with 
any warts.  However, the appellant noted that since his 
surgery, the skin around the perianal area had been tender 
and easily irritated, and he had required extra care in 
cleaning himself and keeping that area dry.  According to the 
appellant, at present, he used a powder and occasionally an 
ointment about the perianal area.  He indicated that if he 
was very active or if the 


weather was warm, he would have to wear a pad to prevent 
soilage from moisture, but he did not actually have any fecal 
incontinence.  In fact, the examiner noted that according to 
the appellant, his bowels moved normally and quite well.  The 
appellant stated that very rarely, he had a small amount of 
blood associated with his bowel movements.  He reported that 
he had no problems with control of his stool or flatus.       

The physical examination showed that the perianal area looked 
normal.  The examiner noted that the appellant had a talcum 
type powder that had been spread over the inner gluteal 
cleft.  There was some slight thinning of the skin in the 
medial perianal area but no ulcerations or breakdown of the 
skin was noted.  The examiner reported that the appellant 
complained of tenderness in that area.  The examiner noted 
that he was inclined to believe the appellant's complaint of 
the discomfort.  The diagnosis was post treatment status 
perianal warts, with residual perianal dermatitis as 
described above.       

In November 2003, a hearing was conducted at the RO before 
the Board.  At that time, the appellant testified that the 
area around the "wound" was never dry and was always wet.  
The appellant stated that because of the moistness of the 
"wound," he had to wear Depend diapers.  He indicated that 
the post-operative residuals of perianal warts were also 
manifested by chronic itching and pain, and that he had to 
take "sitz baths" to relieve the pain.  According to the 
appellant, walking and sitting further aggravated the post-
operative residuals.    

A VA examination was conducted in August 2005.  At that time, 
the examining physician stated that he had reviewed the 
appellant's claims file.  The examiner indicated that 
according to the appellant, in regard to his post-operative 
residuals of perianal warts, he had tried numerous oral and 
topical antibiotics and was currently using over-the-counter 
hemorrhoidal wipes and suppositories, along with a 
prescription antifungal cream or powder, which helped 
somewhat.  The appellant noted that after he went to the 
bathroom, he was debilitated with pain for hours which 
required him to sit down.  The appellant's ability to move 
around and walk 


was also limited by the pain.  The appellant wore Depends 
undergarments for the leakage of pus that he had, although he 
did not leak stool.  

The physical examination showed that the appellant was in no 
apparent stress.  Examination of the appellant's perianal 
area showed that he had absolutely normal skin.  The 
examining physician noted that he did not see any areas of 
scarring.  According to the examiner, he palpated the area 
and could not feel any firmness, induration, or fluctuance 
consistent with an abscess.  The examiner noted that his 
assessment was of a history of perianal warts removed 
surgically in 1982, with no residual wart or scar remaining.  
The examiner indicated that he could not see any ulceration, 
excoriation, crusting, or systemic manifestations of 
scarring, and there was no exudate, itching, or any lesions 
that he could see.  According to the examiner, he could not 
attribute the pain that the appellant was having to a 
specific scar that he could see, although any type of surgery 
could result in reflex sympathetic dystrophy and that could 
be a persistent painful problem that the appellant was 
having.  The examiner reported that over the last 12 months, 
the appellant had not used any systemic therapy such as 
corticosteroids or any other immunosuppressive drugs for the 
post-operative residuals; rather, over the last 12 months, 
the appellant had used topical therapy including topical 
antifungal cream and some soothing over-the-counter 
antihemorrhoidal agents.  According to the examiner, in 
regard to the appellant's post-operative residuals of 
perianal warts, the appellant's body surface area affected 
with that was less than one percent.  The exposed body 
surface area was zero.  Acne and chloracne were not involved, 
and scars were not involved.      

In this case, the appellant maintains that his current rating 
is not high enough in light of the disability that his 
service-connected post-operative residuals of perianal warts 
cause him.  The appellant states that he has chronic pain and 
itching in the perianal area, and that the area is always 
wet.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, the appellant's service-connected post-
operative residuals of perianal warts have been assigned a 
noncompensable disability rating under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7805, as analogous to a scar.  
In this regard, by regulatory amendment effective August 30, 
2002, substantive changes were made to the Rating Schedule 
for evaluating the skin.  Compare 38 C.F.R. § 4.118 (2002), 
with 38 C.F.R. § 4.118 (2005).  As the appellant's appeal was 
pending at the time the applicable regulations were amended, 
the appellant is entitled to consideration under the old 
criteria, and under the new regulations.  However, as the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the appellant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue); see also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997).

The appellant was provided with notice of the change in the 
rating criteria in a November 2005 supplemental statement of 
the case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  The evidence of 
record is negative for a response from the appellant.  
Therefore, in light of the above, the Board finds that there 
is no prejudice to the appellant in the Board's adjudication 
of the claim under both sets of criteria.

Under the former criteria of Diagnostic Code 7805, scars were 
rated on the limitation of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  Additionally, under 
Diagnostic Code 7803, superficial scars that were poorly 
nourished, with repeated ulceration, warranted a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Under Diagnostic Code 7804, superficial scars that 
were tender and painful on objective demonstration warranted 
a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

In addition, under the former criteria for Diagnostic Code 
7806 for eczema, a noncompensable evaluation was warranted 
for slight, if any, exfoliation, exudation 


or itching, if on a nonexposed surface or small area.  A 10 
percent evaluation was warranted for exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation was warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

In the appellant's case, a compensable rating is not 
warranted under the old criteria for the appellant's service-
connected post-operative residuals of perianal warts.  In 
this regard, there is no competent medical evidence of 
scarring or any other functional limitation due to the 
removal of the perianal warts in the VA examination conducted 
in July 2002.  Although the examiner indicated that there was 
some slight thinning of the skin in the medial perianal area, 
the examiner also reported that there were no ulcerations or 
breakdown of the skin.  The examiner stated that he was 
inclined to believe the appellant's complaint of discomfort 
in the perianal area; however, the examiner also indicated 
that the perianal area looked normal.  Therefore, a 
compensable evaluation under the former criteria for 
Diagnostic Codes 7803, 7804, and 7805 is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

Furthermore, the Board finds that a compensable rating under 
the former criteria for Diagnostic Code 7806 is also not 
warranted as the VA medical examination conducted in July 
2002 does not indicate that the appellant has eczema with 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  In this regard, the Board 
recognizes the appellant's complaints of chronic itching in 
the perianal area.  However, the affected area is not an 
exposed or extensive area.  Accordingly, a compensable rating 
under the former criteria for Diagnostic Code 7806 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the 


limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).  Under the revised criteria for 
Diagnostic Code 7803, superficial, unstable scars warrant a 
10 percent evaluation.  An unstable scar is one where there 
is frequent loss of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Under the 
revised criteria for Diagnostic Code 7804, superficial scars 
that are painful on examination warrant a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy is required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is assigned for 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12- month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Similarly, a compensable rating for the appellant's post-
operative residuals of perianal warts is not warranted under 
the new criteria.  A compensable rating is not warranted 
under the revised criteria for Diagnostic Code 7805 because 
there is no competent medical evidence of scarring or any 
other functional limitation due to the removal of the 
perianal warts.  In the August 2005 VA examination, the 
examiner 


specifically stated that he did not see any scarring at all.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

Moreover, the appellant is also not entitled to a compensable 
rating for his post-operative residuals of perianal warts 
under the revised criteria for Diagnostic Codes 7803 and 7804 
as there is no indication that the appellant has superficial 
scars that are unstable or painful on examination.  In the 
August 2005 VA examination, the examiner noted that he did 
not see any scarring.  In addition, he also stated that 
examination of the appellant's perianal area showed that he 
had absolutely normal skin, and that he could not see any 
ulceration, excoriation, crusting, or systemic manifestations 
of scarring.  Further, although the examiner noted that any 
type of surgery could result in reflex sympathetic dystrophy 
which could be a persistent painful problem that the 
appellant was having, the examiner also reported that he 
could not attribute the pain that the appellant was having to 
a specific scar that he could see.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2005).  

The Board also notes that there is no basis for a compensable 
evaluation under the new rating criteria for Diagnostic Code 
7806.  In this regard, the Board observes that there is no 
evidence of record showing that the appellant's post-
operative residuals of perianal warts involve 5 to 20 percent 
of either his entire body or exposed areas.  In the 
appellant's August 2005 VA examination, in regard to the 
appellant's post-operative residuals of perianal warts, the 
appellant's body surface area affected with that was less 
than one percent and exposed body surface area was zero.  The 
Board also notes that there is no evidence of record showing 
that the appellant has undergone intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks in the past 
year or during any one-year period.  In the appellant's 
August 2005 VA examination, the examiner reported that over 
the last 12 months, the appellant had not used any systemic 
therapy such as corticosteroids or any other 
immunosuppressive drugs for the post-operative residuals.  
Accordingly, a compensable rating under the revised criteria 
for Diagnostic Code 7806 is not warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

The Board has also considered the application of various 
Diagnostic Codes for the digestive system in this case.  The 
Board observes that Diagnostic Codes 7332 to 7335, which 
concern rectal disabilities, are not for application as the 
competent evidence of record does not show impairment of 
sphincter control or rectal stricture or prolapse due to the 
service-connected post-operative residuals of perianal warts.  
In the August 2005 VA examination, although the appellant 
indicated that he wore Depends undergarments, he noted that 
he wore the undergarments for the leakage of pus and not for 
the leakage of stool.  In the appellant's July 2002 VA 
examination, the appellant specifically reported that he had 
no problems with control of his stool.  In addition, in the 
appellant's August 2005 VA examination, there was no exudate 
or evidence of any lesions.  

Diagnostic Code 7336, for hemorrhoids, has also been 
considered by analogy.  Diagnostic Code 7336 provides for a 
noncompensable disability evaluation for mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  
A 10 percent rating for hemorrhoids under Diagnostic Code 
7336 contemplates external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences.  38 C.F.R. § 
4.114 (a), Diagnostic Code 7336 (2005).  Thus, based on the 
medical evidence above, the Board finds that the appellant's 
service-connected post-operative residuals of perianal warts 
are productive of no more than mild or moderate disability 
under Diagnostic Code 7336.  Therefore, a higher rating is 
not warranted under that diagnostic code.   

In light of the above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for a compensable rating for the post-operative 
residuals of perianal warts.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a 
compensable rating must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for post-operative residuals of perianal 
warts is denied.  


REMAND

In a June 2004 Board remand, the Board noted that by a 
December 2002 rating action, the RO denied the appellant's 
claim for entitlement to service connection for 
pseudofolliculitis and a rash/skin condition.  The appellant 
thereafter filed a notice of disagreement in March 2003.  The 
Board indicated that the March 2003 statement was accepted as 
a timely notice of disagreement on that issue and, as such, 
the Board was required to remand to the RO for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, the Board remanded this case and directed 
the RO to issue a statement of the case to the appellant and 
his representative that addressed the issue of entitlement to 
service connection for pseudo-folliculitis and a rash/skin 
condition.  However, there is no evidence of record showing 
that the RO issued a statement of the case.       

In light of the above, it is the Board's determination that 
the RO has not complied with the instructions from the June 
2004 remand.  The Board observes that it is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board and the RO with remand directives is neither optional 
nor discretionary.  Where the remand of the Board or the 
Court is not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions: 

The RO should issue a statement of the 
case to the appellant and his 
representative that addresses the issue 


of entitlement to service connection for 
pseudo-folliculitis and a rash/skin 
condition.  The appellant and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
December 2002 rating decision must be 
filed.  38 C.F.R. § 20.202 (2005).  If 
the appellant perfects the appeal as to 
the aforementioned issue, the case should 
be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2005).

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


